Plaintiff in error was tried and convicted at the October, 1910, term of the county court of Oklahoma county on a charge of having the unlawful possession of whisky with intent to sell the same, and on the 26th day of November, thereafter, his punishment was fixed at a fine of one hundred and fifty dollars and imprisonment in the county jail sixty days. The testimony upon which this conviction is based tends to show that the plaintiff in error had possession of a certain restaurant in Edmond about the time alleged in the information, but there is no proof that any sale was ever made, or any offer to make a sale, and no other circumstances of an incriminating nature sufficient to sustain this judgment. The transaction out of which the conviction grew shows that less than a bottle of whisky was found in the place at the time the charge is laid. Let the judgment be reversed, and a new trial awarded. *Page 715